Citation Nr: 1541960	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A hearing was held before the Board in August 2012.  A transcript is of record.

This matter was previously remanded by the Board in November 2014 for further development and examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The November 2014 Board remand directed the RO to schedule the Veteran for an updated VA examination in order to determine the current severity of his PTSD as well as the effects of his service-connected disabilities on his ability to follow substantially gainful employment.  The record reflects the Veteran was scheduled for an examination in April 2015 but failed to appear, and therefore, the examination was cancelled.  

However, in the September 2015 Informal Hearing Brief, the Veteran's representative contends the Veteran never received notice of the scheduled examination.  Notably, the Veteran's address listed on the examination request document has an incorrect zip code.  Despite no posted mail return, the representative contends the Veteran should be rescheduled for another examination.

In light of the confusion as to whether the Veteran had notice of the scheduled examination, the Board will remand once again to ensure the Veteran has obtained notice of the scheduled examination and provide him with the opportunity to appear. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient), including updated records from Dr. R. and Dr. F., and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination with an appropriate expert in order to determine the current severity of his PTSD.  The examiner should also comment on the functional effects of the service-connected disabilities relative to the Veteran's ability to secure or follow substantially gainful employment.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

